MR. JUSTICE ADAIR,
dissenting:
It appears to me that the judgment originally entered in the district court in this cause was and that it continues to be correct and just and that such district court judgment should be affirmed by this the Supreme Court of Montana. Accordingly I dissent to the reversal by the State Supreme Court of the judgment heretofore made and entered in favor of the surviving widow Elaine C. Mills and I likewise dissent to the remanding of said district court’s judgment with instructions to enter judgment in favor of the plaintiff, Dr. James E. McIntosh, and against Elaine C. Mills the surviving widow of the decedent, Glenn Mills.